Case 1:19-cr-00253-TSE Document 255 Filed 05/12/20 Page 1 of 2 PagelD# 1133

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA, )
)
)
v. ) Criminal No. 1:19-CR-253
)
KRISTOPHER LEE DALLMANN, )
Defendant. )
ORDER

In this criminal copyright infringement matter, defendant Kristopher Lee Dallmann’s
conditions of pretrial release require, among other things, that defendant Dallmann submit urine
samples at the direction of the Pretrial Services Office. Defendant Dallmann has expressed
concerns about traveling to the Pretrial Services Office’s off-site facility in the District of
Nevada to provide urine samples while COVID-19 continues to present a health risk. Defendant
Dallmann’s concerns regarding COVID-19 are understandable, but the Pretrial Services Office
has made clear that urine samples may be provided in a manner consistent with prudent social
distancing practices. Specifically, at the Court’s request, the Pretrial Services Office has
confirmed that the off-site facility practices social distancing, allows only one defendant into the
facility at a time, and screens defendants for symptoms of COVID-19 prior to permitting
defendants to enter the facility. Accordingly, because the off-site testing facility observes
appropriate social distancing safeguards, defendant Dallmann must provide urine samples as
directed by the Pretrial Services Office. Should defendant Dallmann fail to do so, defendant
Dallmann will be in violation of his conditions of pretrial release, and a summons or an arrest

warrant will issue.
Case 1:19-cr-00253-TSE Document 255 Filed 05/12/20 Page 2 of 2 PagelD# 1134

Accordingly,

It is hereby ORDERED that defendant Dallmann must provide urine samples as directed
by the Pretrial Services Office.

It is further ORDERED that in the event defendant Dallmann violates the conditions of
his pretrial release by failing to provide urine samples as directed by the Pretrial Services Office,
a Summons or an arrest warrant will issue.

The Clerk is directed 10 send a copy of this Order to the Pretrial Services Office, the
Probation Office, and al) counsel of record.

Alexandria, Virginia
May 12, 2020

   
 

lsf
T. $8, Dltis, Ul
United States Distri
